On Rehearing.
HARVEY, P. J.
The plaintiff in error, E. J. Miller, has filed a motion for rehearing in which he assails our holding to the effect that the power of attorney set out in our original opinion does not embrace a conveyance of a share in the claim of the Broadways for oil and gas taken from the land in controversy prior to the execution of said instrument. The record contains no extrinsic evidence from which aid may be derived in the interpretation of the instrument in the respect mentioned. Our holding in that respect is based upon the record as it appears before us, and we adhere to that holding.
We recommend that said motion be overruled.